        quinn emanuel            trial lawyers | new york
        51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (202) 538-8132

                                                                                                     WRITER'S EMAIL ADDRESS
                                                                                           danielsalinas@quinnemanuel.com



August 27, 2020

Hon. Alison J. Nathan
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


Re:       Red Tree Investments, LLC v. Petróleos de Venezuela, S.A. et al., No. 1:19-cv-02523
          (related to No. 1:19-cv-02519)

Dear Judge Nathan,

We write on behalf of Red Tree Investments, LLC (“Red Tree”) in response to Defendants’ letter
dated August 25, 2020.

As Red Tree recounted in detail in its May 29, 2020 letter, Defendants have consistently and
repeatedly represented to the Court a complete lack of access to their own documents, which
they have stated are needed to defend this action. 1 And, months ago, in its Opposition to
Defendants’ Discovery Motion, Red Tree noted that Defendants have made no effort to access
Defendants’ own documents from the files of their U.S. counsel during the transaction at issue,
Curtis, Mallet Prevost & Mosle, LLP.2

Defendants now concede that they have failed to pursue this route to access their own
documents, arguing that because counsel in this action “did not represent Defendants in the
Credit Agreement transaction” they do “not have documents in its possession regarding that
transaction.”3 Defendants, who could have sought (and can still seek) documents from their own
prior counsel, have plainly failed to satisfy their obligations to make efforts to obtain documents
and to set out those efforts in support of their request for further discovery as required by Rule

1
    See Dkt. No. 74.
2
    See Dkt. No. 68 at 1-2, 7-9, 17.
3
    See Dkt. No. 77 at 1.


        quinn emanuel urquhart & sullivan, llp                  1
        LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
        LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
56(d). See Paddington Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994) (Rule 56(d)
movant must show the efforts made to obtain the facts sought and why those efforts were
unsuccessful).

As such, Red Tree respectfully reiterates its request that the Court deny the Discovery Motion
and order Defendants to respond to Red Tree’s Motion for Summary Judgement within 14 days.

Sincerely,

/s/ Daniel Salinas-Serrano
Daniel Salinas-Serrano




                                              2
